DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. (US Patent No. 5,781,171 hereinafter Kihara) in view of .
	With reference to claim 8, Kihara discloses a method comprising:
initializing a row driver in a row driver set (300, 300’) of a plurality of row driver sets (in teaching shift registers (310) of the row drivers (300, 300’); see column 12, lines 22-27; Figs. 15-19) in a default state (in teaching input of shift pulses (SP); see column 7, lines 20-40; Fig.2);
receiving configuration data at the row driver (in teaching detection circuit detecting if a normal shift register (311a) received the shift pulse (SP); see column 7, lines 28-40); 
determining if a token has been received at the row driver (in teaching the detection signal received by the switch controller (290) to determine which shift register received the shift pulse (SP); see column 7, lines 33-40); 
if the token has been received, configuring the row driver by latching the received configuration data to cause the row driver to be in a state indicated in the configuration data (in teaching latching by the switch controllers (290) which is passed to the sampling transistor (260) carries out a switching operation in response to the output signal from the output selector; see column 7, lines 40-48; column 9, lines 23-40; Figs. 2, 6); and 
passing the token to at least one downstream row driver to configure the at least one downstream row driver by latching corresponding , wherein row drivers of a display are configured using the token prior to driving pixels of the display (in teaching output selector (270); see column 7, line 40-48; column 9, lines 23-40; Figs. 2, 4-6).
While Kihara discloses determining if a token has been received at the row driver, however fails to disclose that the determination in based at least in part on clock signals as recited.
Jung discloses a display driver having a row driver (340) receiving configuration data a plurality of row drivers (341), wherein the method comprises determining if a token has been received at the row driver based at least in part on a token clock signal and a configuration clock signal (in teaching carry signal passed to each of the row drivers (341) based on the received start (STV) and clock (CKV2, CKVB2) signals (see paragraphs 67, 71-73; Fig. 3).
Therefore it would have been able to one of ordinary skill in the art to allow the usage of a determination of received signals similar to that which is taught by Jung in a system similar to that which is taught by Kihara to thereby more efficiently provide drive signals to the row drivers while reducing sensors for detecting voltage changes in external signals (see Jung; paragraph 13, 26).

Mori discloses a data transfer method for transferring data between data drivers of a display apparatus (see abstract) wherein the token is a passable identifier that is passed down row drivers the row driver set (2) to identify a row driver (see column 9, lines 18-23; Figs. 7-8).
Therefore, it would have been obvious to allow the usage of a token identifier similar to that which is taught by Mori to be included in the detection signal in order to carry out for communication between drivers, similar as taught by Kihara and Jung, to thereby improve data transfer for a driving circuit (see Mori; column 1, lines 7-12).

With reference to claim 9, Kihara, Jung, and Mori disclose all that is required as explained above with reference to claim 8, wherein Kihara further discloses that the configuration data comprises an indication that the row driver is to be in an active state (in teaching that the detection circuit further detects correctness/erroneousness of the shift pulses transmitted through the shift register trains for outputting a signal for turning on or turning off the shift register; see column 8, lines 14-25).

claim 10, Kihara, Jung, and Mori disclose all that is required as explained above with reference to claim 8, wherein Kihara further discloses that the configuration data comprises an indication that the row driver is to be in an inactive state (in teaching that the detection circuit further detects correctness/erroneousness of the shift pulses transmitted through the shift register trains for outputting a signal for turning on or turning off the shift register; see column 8, lines 14-25).

With reference to claim 11, Kihara, Jung, and Mori disclose all that is required as explained above with reference to claim 10, wherein Kihara further discloses that the inactive state comprises a high impedance state (in teaching a fixed high level output of a defective shift register; see column 8, lines 55-63).

With reference to claim 12, Kihara, Jung, and Mori disclose all that is required as explained above with reference to claim 8, wherein Kihara further discloses that determining if the token has been received at the row driver comprises using an AND gate to determine whether the token and a configuration timer are logically high (in teaching AND gate for receiving output of normal shift register and a reset signal; see Fig. 4).

claim 13, Kihara, Jung, and Mori disclose all that is required as explained above with reference to claim 8, wherein Kihara further discloses receiving the token detection signal (see column 7, lines 33-40); and latching the received token using a token clock (reset signal) (in teaching that the sampling transistor (260) carries out a switching operation in response to the output signal from the output selector (270); see column 7, lines 40-48; column 9, lines 23-40; Figs. 2, 4, 6).

With reference to claim 14, Kihara, Jung, and Mori disclose all that is required as explained above with reference to claim 8, wherein Kihara further discloses that passing the token detection signal to at least one downstream row driver comprises passing the token to a first downstream row driver in a first column and a second downstream row driver in a second column row driver (in teaching the selection signal is output to the next stage having a cascaded connection of the shift registers; see column 8, line 63-column 9, line 9 Figs. 3, 5).
drivers using an associated address (A1-An) corresponding to a plurality of identification pins; see column 9, lines 18-28, column 11, lines 55-60; Figs. 12, 16).
Therefore, one of ordinary skill in the art at the time of the invention would have been motivated to allow the usage of a hard-wire identifier similar to that which is taught by Reeder, to be carried out as a means for .


Allowable Subject Matter
Claims 1-7 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With reference to claims 1 and 21; none of the references found singularly or in combination teach or fairly suggest an electronic display comprising n active area having a plurality of pixels; a first row driver set and a second row driver set comprising a first column of row drivers comprising active row driver configured to drive a first portion of the plurality of pixels, and a second column of row drivers comprising spare row driver coupled to the first portion of pixels wherein the spare row drive is initially in an inactive state and comprises a first pic connected to a voltage source and a second pin connected to the voltage source wherein “a laser cut disconnects the second pin of the first spare row driver from the voltage source to activate the first spare row driver. Similarly, independent claim 21 recites, inter alia, “the third pin is disconnected by the laser cut to activate the inactive row driver. With reference to claim 15, none of the references teach the newly recited limitation of a plurality of identification pins hardwired at a backplane for the electronic display to facilitate configuring each row driver of the plurality of row drivers as active or inactive, and associated features as recited.  While the usage of a backplane device wired to electronic display device, none of the reference found disclose identification pins hardwired at a backplane of the display to configure row drivers as recited.  With reference to claim 23, none of the references teach the newly recited limitation of sending the master row driver status message in a cross over from the first row driver to a third row driver in a second column of row drivers as recited.  While cited references disclose sending status messages, there fails to be disclosure of the status messages being sent in a cross over from the first row driver to a third row driver in a second column of row drivers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely 




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HERMANNS et al. (USPGPub2003/0155151) discloses a display panel consisting of a metal backplane having connections to the display drivers of the display device (see paragraph 19-22, 26-28; Figs. 1, 4).
MUNTZ et al. (US7,924,826) discloses a pinout mode” control capability for an integrated circuit device to control an internal mapping function having wired pin identifiers at a backplane interface (see column 2, lines 56-column 4, line 4; Figs. 1, 3, 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 







/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625